Citation Nr: 0432643	
Decision Date: 12/09/04    Archive Date: 12/15/04	

DOCKET NO.  03-20 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Whether the veteran filed a timely appeal on the issue of 
entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and September 2001 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada, which denied service 
connection for a low back disorder.  

For the reasons and bases provided below, the Board finds 
that the veteran did not submit a timely appeal as to the 
issue of entitlement to service connection for a low back 
disorder.  However, the Board would note that the two private 
medical statements attached to the veteran's October 29, 
2002, VA Form 9, which were dated in April and July 2002, 
appear to be new evidence, in the sense that they were not 
previously physically on file and certainly appear to be 
material to the veteran's claim for service connection for a 
low back disorder.  Although the RO properly prepared and 
forwarded this case to the Board on the issue of the 
timeliness of the veteran's appeal for service connection for 
a low back disorder, when this case is returned to the RO it 
should be reviewed for a determination of whether new and 
material evidence has been submitted to reopen the claim in 
accordance with 38 C.F.R. § 3.156 (2004).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  On October 4, 2001, the VARO issued a post-VCAA 
notification rating decision which denied service connection 
for a low back disorder, and issued a statement of the case 
on the identical issue, and these notifications were 
accompanied by a VA Form 9 and instructions which informed 
the veteran that he had one year in which to submit a timely 
substantive appeal to the Board; in response, the veteran's 
appeal was received by VA more than one year later, on 
October 29, 2002.  

CONCLUSION OF LAW

The veteran did not timely perfect an appeal as to his claim 
for service connection for a low back disorder, and the Board 
does not have jurisdiction over an appeal of this issue.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 7104, 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20. 
305 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate their claims, and makes VA 
responsible to make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims.  

A review of the claims folder reveals that the initial 
adverse rating action was issued in this appeal in August 
2000, prior to the adoption of VCAA.  However, following the 
veteran's August 2000 notice of disagreement, the RO 
specifically provided the veteran with VCAA notice in May 
2001.  He was informed that all of his pending claims, 
including the service connection claim for a low back 
disorder, were to be readjudicated following VCAA notice and 
any additional development conducted pursuant to this notice.  
The veteran was therein informed of the evidence necessary to 
substantiate his claims and he was offered assistance in 
collecting any evidence he might reasonably identify by 
proper completion of medical release forms.  He was informed 
of the evidence already on file.  He was requested to submit 
any relevant evidence that he might have in his possession.  
He was provided a point of contact and telephone number for 
any assistance he might require.  

With regard to the issue of the timeliness of a substantive 
appeal, there is no evidence on file indicating, nor any 
argument from the veteran or his representative asserting, 
that there remains any additional relevant evidence which is 
available and which has not been collected for review in 
support of his claim.  The Board also finds that there is no 
reasonable likelihood that any additional evidence is 
available.  The Board finds that the veteran has been 
informed of the evidence which he must present and the 
evidence which VA would gather on his behalf, that he has 
been requested to submit any evidence which he may have in 
his possession, and that the duties to assist and notify 
under VCAA have been satisfied.  38 U.S.C.A. § 5102, 5103, 
5103A, 5107; see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Finally, the Board finds that because this case presents the 
narrow question of whether the veteran submitted a timely 
appeal, the case is essentially based upon a proper 
application of the governing laws and regulations to the 
known facts.  As a result, the collection or production of 
additional evidence is unlikely to have any effect on the 
outcome of the appeal, given the nature of the inquiry now 
before the Board.  

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 2200, 20.202.  The 
substantive appeal may be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals"), or a predecessor form, 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the agency of original 
jurisdiction (here, the RO).  38 C.F.R. § 20.202.  

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the initial 
notification of the determination being appealed, or within 
any extended time limits prescribed pursuant to a timely-
filed request for extension of time.  38 C.F.R. §§ 20.302(b), 
20.303.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that if the claimant fails to file a 
substantive appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).  

VA regulations also provide that, absent evidence of a 
postmark, it is presumed that any written document required 
to be "filed within a specified period of time," which 
includes a notice of disagreement or substantive appeal, was 
mailed five days prior to the actual receipt of the document 
by the RO, excluding Saturdays, Sundays, and legal holidays.  
38 C.F.R. §§ 20.305(a), 20.306.  

Analysis:  The facts in this case are fairly straightforward, 
and the documents on file speak for themselves.  The veteran 
filed multiple service connection claims with the RO on a VA 
Form 21-526 (Veteran's Application for Compensation or 
Pension), date stamped as received in August 1999.  The claim 
for service connection for a low back disorder was later 
denied by the RO in a rating decision of August 2000, and he 
was so notified that same month.  That August 2000 
notification letter included multiple enclosures including a 
VA Form 4107 (Notice of Procedural and Appellate Rights) 
which detailed his rights to appeal.  That form specifically 
notified the veteran that he had "one year to appeal [the] 
decision."  Later in August 2000, the veteran submitted a 
notice of disagreement.  

The RO did not immediately issue a statement of the case but, 
in compliance with VCAA, notified the veteran of VCAA in May 
2001, and indicated that a new decision following VCAA 
development would be issued on each of his pending claims.  
In June 2001, the veteran acknowledged receipt of this VCAA 
notice, withdrew certain pending issues from further 
adjudication, and specifically noted that he intended to 
pursue his claim for service connection for a low back 
disorder.  

After some additional development and collection of evidence, 
the RO issued both a new rating decision on all pending 
issues, and a statement of the case on all pending issues in 
late September 2001.  The new rating decision reconsidered of 
all of the veteran's claims in compliance with VCAA 
notification and development.  The statement of the case was 
issued because the veteran had already disagreed with the 
denials included in the initial August 2000 rating decision, 
and because the newer, post-VCAA compliance rating decision 
continued the denial of those claims, including the veteran's 
claim for service connection for a low back disorder.  That 
statement of the case and rating decision were mailed to the 
veteran together on October 4, 2001.  This notification 
included attachments of another VA Form 4107, again providing 
the details with respect to perfecting appeals and a VA Form 
9, substantive appeal form.  The next document received from 
the veteran was a VA Form 9 which was signed by the veteran 
but undated, and was date-stamped as received by the RO on 
October 29, 2002.  

The rating decision and statement of the case were mailed to 
the veteran on October 4, 2001, and one year thereafter 
expired on October 4, 2002.  Thus, the veteran's substantive 
appeal was received 25 days after the one-year time period 
for perfecting his appeal had expired.  Even considering the 
regulatory presumption that any written document required to 
be filed within a specified period of time, including a 
substantive appeal, was mailed five days prior to the date of 
its actual receipt, the appeal would still remain untimely.  

The veteran has requested that he be granted an exception to 
the regulatory time limits as described above, but the Board 
is bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the chief legal officer of the Department.  
38 U.S.C.A. § 7104(c).  

More recently, the representative has argued that the 
veteran's June 27, 2001, statement should be accepted as a 
substitute substantive appeal.  That June 2001 statement by 
the veteran was sent to the RO in response to his May 2001 
notification of VCAA.  Although the statement indicated the 
veteran's intention to continue to pursue the issue of 
entitlement to service connection for a low back disorder, 
the document was received by the RO more than three months 
before the veteran had been issued an initial statement of 
the case.  A substantive appeal cannot precede the issuance 
of a statement of the case.  Attempts to file a substantive 
appeal prior to a statement of the case are most often found 
to satisfy the requirement of a notice of disagreement, 
something the veteran had previously filed with respect to 
the claim at issue in August 2000.

Finally, in a September 2003 statement, the representative 
argued that the veteran actually submitted his substantive 
appeal to the RO in July 2002, but that it was not entered 
into the system by the RO until October 29, 2002.  This 
statement, however, is not supported by any objective 
evidence of any kind.  The veteran's VA Form 9 with respect 
to service connection for a low back disorder was signed but 
undated by the veteran.  This form was earliest date-stamped 
by personnel at the RO on October 29, 2002, some 25 days 
after the expiration of the one year period from the date the 
veteran was given a rating decision and statement of the case 
on the relevant issue.  The Board acknowledges that mistakes 
may occur in the timely date-stamping of documents received 
by the RO, but there is no evidence on file to show that such 
a mistake was made in this case except for the 
representative's unsupported statement that the veteran's VA 
Form 9 had been submitted some two months before it was date-
stamped as received by the RO.

To resolve situations such as this, the Court has defined a 
presumption of regularity to the effect that "[t]he 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).  While the Ashley case 
dealt with regularity and procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The Court specifically 
held that a statement of the appellant, standing alone, is 
not sufficient to rebut the presumption of regularity in RO 
operations.  Similarly, the unsupported statement of the 
representative in this case is insufficient to rebut the 
presumption of regularity. 

The veteran was on several occasions provided clear notice of 
his appellate rights, including the procedures necessary to 
perfect an appeal and the required time limits to be 
followed.  The veteran failed to file a timely appeal within 
one year of the October 4, 2001, mailing of both the rating 
decision and the statement of the case on the issue involved 
in this case.  Neither the veteran nor his representative 
requested an extension of time in which to file the 
substantive appeal pursuant to 38 C.F.R. § 20.303.  
Accordingly, the veteran is statutorily barred from appealing 
the claim regarding a low back disorder denied by the RO on 
October 4, 2001, and, in the absence of a timely perfected 
appeal, the Board lacks jurisdiction of the issue and may not 
reach the merits of the claim.

The appeal must therefore be dismissed.  As noted above, 
however, it appears that the veteran has submitted evidence 
which may be sufficient to reopen this claim, and the RO 
should take appropriate action on that evidence.  


ORDER

The appeal as to the claim for service connection for a low 
back disorder is dismissed. 




	                        
____________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



